Title: To Thomas Jefferson from George Jefferson, 23 June 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 23d. June 1799

I have made enquiry respecting the price of flour at the time you mention & find that the highest current price was 6.½$: for fine & 7$: for supr. fine—Johnston sold a few barrels of S.F. to the bakers in Janr. 98 at 7.½$: but he does not conceive that to be the price by which you should be governed.we also sold a small quantity in the same way at the same price—10 barrels at a time was the most we sold. J. did not sell as much.
I think when you before wrote me upon the subject I applied to Gallego—& am of opinion he informed me that he had sold at 7.½$:—if however you will refer to my letter, which I think was written in May or June last (for I have not always preserved copies) you can ascertain whether he did or not. he now says he did not sell higher than 7$:—I cannot conceive how the difference arises, unless he sold some which he considered as Cash, but entered it to the debit of some one for a few days—and it was then fresh in his memory, but has now forgotten it.
I believe I have not informed you that I sent the books you wanted, except one, by Wm. Faris to the care of Mr. Watson the 10th—
I will send you the hat by the first oppy and am,
Dear Sir Your Very humble servt.

Geo. Jefferson



As you did not mention any time of credit, I conclude it is the Cash price of which you wish to be informed.
G. J.


Washingtons reports
£1–16–


Hennings Justice
 1– 4–


Acts of Assembly
  – 6–


G & N’s speeches
  – 1–6


debates of the assembly
  – 6–



£3–13–6



